Citation Nr: 1216789	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO. 08-22 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1970 to January 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The Board has recharacterized the Veteran's claimed condition of the right knee more generally as a right knee disability. Significantly, the record reflects that the Veteran suffered injury to the right knee on two occasions in service, with noted possible meniscal tear, whereas a recent VA treatment record noted an elevated uric acid level and assessed knee arthritis likely of gouty origin. Thus, the RO's characterization of the claimed disability as arthritis and gout of the right knee may be questioned as potentially pre-judging a non-service origin to the Veteran's claimed right knee disability. The Board's recharacterization seeks to avoid such pre-judgment. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has right knee disability of service origin.

The Veteran's November 1969 report of medical history notes the Veteran's self-report of pain in both knees upon stooping for a long time. However, the Veteran's pre-induction examination in November 1969 specifically noted that the examination was negative for knee disability. The Veteran's claim is accordingly being considered based on a presumption of soundness of the right knee upon entry into service, with no disability found upon service entrance. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2011). 

Service treatment records document a September 1971 treatment for a complained-of sore right knee following knee injury the night before playing football. Examination revealed "modest effusion," "tenderness claimed over the tibial tubercle," and pain with all knee motion. However, there was good stability. The examiner assessed post-traumatic effusion of the right knee, to rule out a torn meniscus. Prescribed treatment was a cylinder cast for two weeks. 

Upon the Veteran's return for treatment two weeks later in September 1971, the examiner noted a slight persistent effusion. Prescriptions were cast removal, hot soaks, and an ace bandage. The Veteran was placed on L-3 profile for one month. A further treatment follow up to the September 1971 injury is not reflected in service treatment records.

However, a November 1971 service record reflects treatment for a knee injury playing basketball. At the time of injury swelling was noted, and immediate care included heat, ace wrap, and aspirin. The following day the knee appeared stable upon examination, and x-rays did not reveal fracture or dislocation. The treating clinician assessed a sprain and prescribed an ace bandage and light duty. Service treatment records do not reflect any further treatment or follow up for the right knee. 

The Veteran's service separation examination in January 1972 is negative for any knee disability.

The Veteran's claims file contains no records of any disability of the knee for decades post service, and no record identifying any treatment for ongoing knee pathology dating from service. 

Obtained post-service treatment records begin in 2005 and reflect ongoing bilateral knee pathology. These consist only of VA treatment records. 

An August 2005 VA treatment informs of the Veteran's cerebrovascular accident (CVA) in July 2005 with residual left-side weakness and slurred speech, but does not inform of right knee pathology associated with that CVA. The August 2005 record notes the Veteran's profession as self-employed carpenter. 

A December 2005 VA treatment record addresses complained-of right knee stiffness, which the treating physician assessed as most likely gout-induced arthritis. The physician noted a uric acid score of 9.1 in support of the gout-related etiology. 

A May 2006 VA treatment record notes bilateral knee pain, worse in the right knee. A further treatment two weeks later in May 2006 notes the Veteran's self-report that the right knee had been worse ever since he suffered a twisting injury to the knee stepping in a hole. The Veteran then reported intermittent pain and swelling in the right knee since that injury, but no locking or buckling. The second May 2006 record did not note the time or place of the reported twisting injury. The May 2006 examiner did note x-ray findings of minimal joint space narrowing in both knees with marginal spurring.

The Veteran has not contended in any submitted statements that he suffered an injury to the right knee stepping in a hole in service. 

Upon a VA examination in January 2008 to address the claimed right knee disorder, the claims file and medical records were reviewed, and the Veteran's history assessed right knee sprain playing basketball in service was noted. The Veteran then reported and the examiner found considerable impairment in the right knee, with the Veteran reporting swelling, tenderness, and impairments in ambulation. The examiner observed right knee limitation of motion, an antalgic gait, and other symptoms including crepitus, 15 degree valgus deformity, tenderness, painful movement, and weakness. The examiner also reviewed x-rays showing advanced tri-compartment degenerative changes and diffuse demineralization. 

The January 2008 examiner concluded that the major causes of the Veteran's right knee degenerative changes were aging and his occupation, with only a "very small probability" that the Veteran's right knee disorder is related to a knee sprain 36 years earlier. 

The above careful review of the record clearly reveals the deficiency of the January 2008 examination opinion. The January 2008 examiner only provided an opinion as to the probability of current right knee pathology being related to the Veteran's right knee strain playing basketball in November 2008, while failing to address the probability that current right knee pathology was related to the Veteran's assessed post-traumatic effusion and possible meniscal tear of the right knee playing football in September 2008. 

United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2011). 

A new examination is required to this case, rather than merely an addendum opinion, to obtain a more accurate medical history from the Veteran, one which addresses the twisting injury to the right knee sustained stepping in a hole, as reflected in the May 2006 VA treatment record. 

The Veteran's Virtual VA records document that VA awarded him non-service connected pension benefits by a November 2008 rating action, in part based on a prior Social Security Administration (SSA) disability determination. Records underlying that SSA determination may be relevant to the current claim, and should be obtained. See Golz v. Shinseki, 590 F.3d 1317 (2010).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim. Associate any records or response received with the claims file, and undertake any reasonable indicated development. 

2. With the Veteran's assistance, as appropriate, obtain records of the Veteran's private hospitalization in July 2005 for CVA, for association with the claims file.

3. The RO should also obtain and associate with the claims file any Social Security disability determination(s) and the medical records underlying the determination(s). 

4. Thereafter, afford the Veteran a new VA orthopedic examination to address the Veteran's right knee disability and its etiology. All clinical findings should be reported in detail. The claims file including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand, to inform of right knee disability and its history. The entire record should be considered, including both current and past assertions of the Veteran, and service and post-service medical and other lay evidence. The examiner is advised that lay evidence, including the Veteran's own assertions, may serve to support medical history to the extent the examiner finds such evidence to be credible. 

b. If the examiner finds any evidence not credible, the examiner should so state, and should provide reasons for not finding the evidence credible. The examiner is advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. 

c. The examiner should address both service and post-service records. He or she should specifically address the likelihood that some part of the Veteran's current right knee disability is attributable to in-service injury. The examiner must note that service treatment recordings document two injuries to the right knee in service: an assessed post-traumatic effusion of the right knee with a possible torn meniscus sustained while playing football in September 1971, and an assessed right knee sprain sustained playing basketball in November 1971. 

d. The examiner should also note the Veteran's reported post-service career as a self-employed carpenter, and the January 2008 VA examiner's assessment that it was far more likely that the Veteran's right knee disability was due to age and his post-service career than due to his knee sprain playing basketball in service. The examiner is advised that this January 2008 examination opinion is deemed not probative because the opinion failed to address the Veteran's other in-service injury to the right knee in September 1971 sustained while playing football. 

e. The examiner should ask the Veteran to address the nature of the injury reflected in a May 2006 VA treatment record when the Veteran reported that he had suffered a twisting injury to the right knee stepping in a hole, with intermittent pain and swelling after that accident. The Veteran should be asked when that injury occurred, and if it occurred after service, what knee symptomatology, if any, did he have on an ongoing or recurring basis prior to that injury stepping in a hole. 

f. For each right knee disability found, the examiner should separately opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disability was first manifested in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the disability is unlikely (i.e., less than a 50-50 probability).

g. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why that is so.

5. Thereafter, readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


